[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                                                                 FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 06-16087                   December 20, 2007
                         Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK

                   D. C. Docket No. 06-80058-CR-WJZ

UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,


                                  versus


ADAM McDANIEL,

                                               Defendant-Appellant.



                Appeal from the United States District Court
                    for the Southern District of Florida


                           (December 20, 2007)


Before DUBINA, HULL and PRYOR, Circuit Judges.

PER CURIAM:
       Appellant Adam McDaniel appeals his 120-month sentence for interstate

travel to engage in illicit sexual conduct with a minor, in violation of 18 U.S.C. §

2423(b). McDaniel contends that we should vacate his sentence and remand this

case to the district court because (1) the district court misrepresented U.S.S.G. §

2G1.3(b)(3)(A), and (2) his sentence was unreasonable.1

       According to the presentence investigation report (“PSI”), McDaniel met

“C” in an internet chatroom. McDaniel was 19 years old when he met “C,” and he

knew that she was 12 years old. McDaniel later learned that “C” was a rape

victim. For about a year and a half, McDaniel and “C” communicated via

chatrooms, e-mails, and cellular telephones. Eventually, their contact became

romantic in nature, and McDaniel arranged to travel from Texas to Florida to have

sexual activity with “C.” “C”’s father discovered that McDaniel was

communicating with his daughter, so he contacted McDaniel, informed him that

his daughter was 14 years old, and asked him to stay away from her. McDaniel

said he would leave “C” alone, yet he continued with his plans to meet “C.”

Subsequently, McDaniel flew from Texas to Florida to meet “C.” Eventually, he




       1
        In an order filed on November 2, 2007, we directed the parties to file supplemental briefs
addressing the reasonableness of McDaniel’s sentence. The parties complied with our order.

                                                2
took her to a hotel room where McDaniel and “C” had sexual contact, but not

intercourse.

      According to the PSI’s offense level calculation, under U.S.S.G. § 2G1.3,

the base offense level for McDaniel was 24. Under § 2G1.3(b)(3)(A), there was a

two-level enhancement because the offense level involved the use of a computer to

induce the minor to engage in prohibited sexual conduct. Under U.S.S.G. §

2G1.3(b)(4)(A), there was a two-level enhancement because the offense involved

sexual contact. McDaniel qualified for a two-level reduction under U.S.S.G. §

3E1.1(a) for acceptance of responsibility, and a one-level reduction under

U.S.S.G. § 3E1.1(b) for notifying the government of his intention to plead guilty.

With a total offense level of 25 and a criminal history category of I, the probation

officer determined that the applicable guideline range was 57 to 71 months

imprisonment. The statutory imprisonment range was 0 to 30 years. The district

court sentenced McDaniel to 120 months imprisonment. McDaniel challenges the

reasonableness of his sentence on appeal.

      Sentences imposed under an advisory guideline system are reviewed for

“unreasonableness.” United States v. Booker, 543 U.S. 220, 261, 125 S. Ct. 738,

765 (2005) (brackets omitted). However, before deciding whether a sentence is

reasonable, the court first decides whether the district court correctly interpreted

                                          3
and properly applied the guidelines to calculate the appropriate guidelines range.

United States v. Crawford, 407 F.3d 1174, 1178 (11th Cir. 2005). We review de

novo the question whether the district court misapplied the guidelines range.

United States v. McVay, 447 F.3d 1348, 1353 (11th Cir. 2006).

      After reviewing the record and reading the parties’ briefs, we first conclude

that the district court correctly calculated the advisory guidelines range. The

applicable guideline requires a two-level enhancement if the offense involved the

use of a computer or an interactive computer service to persuade or induce a minor

to engage in prohibited sexual conduct. McDaniel’s argument that the guideline

applied only if the computer is used to persuade or induce the minor to travel to

engage in prohibited sexual conduct is contrary to the plain language of U.S.S.G. §

2G1.3(b)(3). Even if, however, we concluded that the district court’s application

of U.S.S.G. § 2G1.3(b)(3) was erroneous, the error would be harmless because the

district court announced that it would impose the same sentence even without the

enhancement.

      Finally, we conclude that McDaniel’s sentence was reasonable even though

it was a 49-month upward variance from the top of the guideline range. We base

our conclusion on the fact that the district court (1) explicitly considered many of

the 18 U.S.C. § 3553(a) factors; (2) found that the properly-calculated advisory

                                          4
guideline range was inadequate because it did not adequately reflect the

seriousness of the crime, the need to provide adequate deterrence, and the need to

promote respect for the law; and (3) imposed a sentence 20 years below the

statutory maximum for the offense, which was 30 years. 18 U.S.C. § 2423(b).

      For the above-stated reasons, we affirm McDaniel’s sentence.

      AFFIRMED.




                                         5